COURT OF APPEALS
SANDEE BRYAN MARION                    FOURTH COURT OF APPEALS DISTRICT                       KEITH E. HOTTLE
  CHIEF JUSTICE                          CADENA-REEVES JUSTICE CENTER                         CLERK OF COURT
KAREN ANGELINI                              300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                          SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                      WWW.TXCOURTS.GOV/4THCOA.ASPX                                TELEPHONE
PATRICIA O. ALVAREZ                                                                                (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                  FACSIMILE NO.
  JUSTICES                                                                                      (210) 335-2762


                                              March 11, 2015

       Sandra Y. Espinoza                                     Ruth V. Thrasher
       326 Riverside Dr., Lot 10                              4927 Benham Dr.
       San Antonio, TX 78210                                  San Antonio, TX 78220

       RE:    Court of Appeals Number:     04-14-00144-CV
              Trial Court Case Number:     391870
              Style: Sandra Y. Espinoza
                     v.
                     Ruth V. Thrasher

              The Court has this date issued the Mandate in the above styled and numbered cause.

                                                          Very truly yours,
                                                          KEITH E. HOTTLE, CLERK

                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853
                                             MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 3 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 31, 2014, the cause upon appeal to
revise or reverse your judgment between

Sandra Y. Espinoza, Appellant

V.

Ruth V. Thrasher, Appellee

No. 04-14-00144-CV and Tr. Ct. No. 391870

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. No costs of appeal are
assessed against Appellant Sandra Y. Espinoza.

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on March 11, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00144-CV

                                       Sandra Y. Espinoza

                                                    v.

                                            Ruth V. Thrasher

             (NO. 391870 IN COUNTY COURT AT LAW NO. 3 OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
CLERK'S RECORD                    $175.00    INDIGENT
FILING                            $195.00    INDIGENT      N/A


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this March 11, 2015.

                                                         KEITH E. HOTTLE, CLERK


                                                         ____________________________
                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 53853